Citation Nr: 1205208	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  08-25 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a left ankle sprain. 

2.  Entitlement to a compensable rating for swan neck deformities of the left hand. 

3.  Entitlement to a compensable rating for swan neck deformities of the right hand. 

4.  Entitlement to an increased rating for degenerative joint disease of the right shoulder, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active service from January 1975 to September 1979 and from September 1979 to October 1998. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) in July 2009.  A transcript of the hearing has been associated with the claims file. 

The Board remanded this matter in October 2009 for further development.  Such has been completed and this matter is returned to the Board for further consideration.

A review of the electronic file discloses no additional evidence pertinent to this appeal.  

The appeal of the issue of entitlement to an increased rating for the right shoulder disorder is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required. 




FINDINGS OF FACT

1.  Prior to April 24, 2010, the disability involving the Veteran's left ankle is not manifested by any loss of motion, ankylosis of the ankle, or malunion of the os calcus or astragulus; it does not resemble a malunion of the tibia and fibula with moderate impairment. 

2.  As of April 24, 2010, the disability involving the Veteran's left ankle is manifested by a moderate loss of motion; however there continues to be no evidence of marked loss of motion, ankylosis of the ankle, or malunion of the os calcus or astragulus; it does not resemble a malunion of the tibia and fibula with moderate impairment. 

3.  The Veteran has X-ray evidence of arthritic changes at the first MCP joint and second PIP joint in both the left and right hand.  This amounts to arthritis affecting one minor joint group per hand.

4.  The Veteran's fingers of his left (minor) hand are all shown to have a full range of motion in all aspects.  Aside from some subjective complaints of pain treated with over the counter medications and decreased grip strength and dexterity, he has essentially no symptomatology and no other functional impairment.
  
5.  The Veteran's fingers of his right (major) hand are all shown to have a full range of motion in all aspects.  Aside from some subjective complaints of pain treated with over the counter medications and decreased grip strength and dexterity, he has essentially no symptomatology and no other functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability for a left ankle condition have not been met prior to April 24, 2010. 38 U.S.C.A. §§ 1155 , 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2011). 

2.  As of April 24, 2010, the criteria for a 10 percent disability for a left ankle condition have been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2011). 

3.  The criteria for a compensable rating for swan neck deformities of the left hand have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5024, 5003, 5229, 5230 (2011). 

4.  The criteria for a compensable rating for swan neck deformities of the right hand have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5024,5003, 5229, 5230 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran filed his claim on appeal in May 2006.  The RO issued a duty to assist letter in June 2006 addressing entitlement to an increased rating for the bilateral hand and right ankle disorders prior to adjudicating the claim in a June 2007 rating decision, which denied the claimed issues.

This letter provided initial notice of the provisions of the duty to assist as pertaining to entitlement for service connection, which included notice of the requirements to prevail on these types of claims, of his and VA's respective duties.  The duty to assist letter notified the Veteran that VA would obtain all relevant evidence in the custody of a federal department or agency.  He was advised that it was his responsibility to either send medical treatment records from his private physician regarding treatment, or to provide a properly executed release so that VA could request the records for him.  The Veteran was also asked to advise VA if there were any other information or evidence he considered relevant so that VA could help by getting that evidence.  Additional notice was sent in May 2008.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  This notice was provided in the letters from May 2006 and May 2008.  The May 2008 notice was based on the Court's decision in Vasquez-Flores v. Peak, 22 Vet. App. 37, 46 (2008), (vacated by Vasquez-Flores v. Shinseki, 580F. 3d 1270 (Fed. Cir. 2009)). 

Thereafter, the claim was reviewed and a supplemental statement of the case (SSOC) was issued in October 2010.  Hence, while some of this notice was provided after the initial rating action on appeal, the Veteran is not shown to be prejudiced by the timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or an SSOC, is sufficient to cure a timing defect).  Thus, any VCAA notice error in regard to the issues decided herein is deemed harmless and does not preclude appellate consideration of the matters decided on appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service treatment records were previously obtained and associated with the claims folder.  VA and private medical records were obtained.  The Veteran provided testimony at a Travel Board hearing.  

Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA provided the Veteran with examinations in April 2010.  These examinations addressed the claimed disorders, and included review of the claims folder and examination of the Veteran.  

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 5103A have been considered and satisfied.  Through notices of the RO, the claimant has been notified and made aware of the evidence needed to substantiate his claim for higher disability ratings, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the issue decided in this decision.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the claimant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter being decided, at this juncture.  See Mayfield, supra (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating-General Considerations 

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  VA will interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2.  VA will resolve any reasonable doubt regarding the degree of disability in favor of the claimant.  See 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, VA will assign a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  See 38 C.F.R. § 4.7.  VA will evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that "staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  A decision of the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45. Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59 . 

Increased Rating for Left Ankle-Factual Background and Analysis

Service connection for a left ankle sprain was granted in a January 2000 rating decision that assigned an initial noncompensable rating.  He filed his claim for an increased rating in May 2006.  

Currently the RO has evaluated the left ankle disability under Diagnostic Code 5271 based on limitation of motion.  The Board shall consider other Diagnostic Codes if appropriate.  Moderate limitation of motion of the ankle warrants a 10 percent evaluation.  A 20 percent evaluation requires marked limitation of motion. 38 C.F.R. Part 4, Diagnostic Code 5271.  Normal range of motion in an ankle is considered to be 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.  The Board will consider whether evaluating this disorder under other potentially applicable Diagnostic Codes is warranted. 

The VA and private records from 2005 through 2010 contains no findings or complaints in regards to his service connected left ankle disability.  Rather these records are shown to address other major medical problems besides his left ankle.  Thus the significant medical evidence in regards to his left ankle consists of VA examinations conducted throughout the pendency of this appeal.  

The report of a July 2006 VA joints examination gave a history of initial treatment for a sprain in 1975 after a hard landing as a paratrooper.  He treated with aspirin and felt the aspirin condition was stable.  He denied instability or swelling.  There was no history of surgery.  Examination, including X-ray, focused on a bilateral foot disability, shown as pes planus and minimal hallux valgus formally diagnosed as bilateral plantar fasciitis and a minor arthritis of his bilateral first metatarsal phalangeal joint, and did not include examination of his ankle.  He was noted to have intact sensation to light touch throughout however.  His calcaneous was noted to appear to be inline with his Achilles tendon and tibiotalar joint.  There were no significant findings regarding the ankle made.  

An April 2007 VA examination of left ankle pain noted his course since onset was stable.  He had no constitutional episodes or incapacitating episodes of arthritis.  He had no deformity, giveaway or instability.  There were also no episodes of dislocation, locking, weakness, subluxation, effusion or inflammation of the ankle.  He did have pain and stiffness in multiple joints that included the left ankle.  Examination of the left ankle showed 20 degrees dorsiflexion and 45 degrees plantar flexion on both active and passive motion.  He had no additional loss of motion on repetitive use.  There was no inflammatory arthritis or joint anklylosis.  The problem listed was left ankle pain, due to a diagnosis that was listed as left ankle arthritis.  His functional effects were listed as mild on chores, exercise and sports and none on shopping, travel, recreation, feeding, bathing, toileting or grooming.  He had no significant effects on his general occupation.  X-ray of the left ankle was negative.  

The Veteran's July 2009 hearing testimony included complaints of the left ankle swelling on and off.  He reported problems walking up stairs and the ankle hurting after a lot of walking.  He reported problems walking over a curb.  He indicated that he had to take his shoes off and elevate his ankle at work.  His pain was reported as fairly constant at a level 8-9.  He reported that his symptoms were worse with cold weather and he avoided stairs in the winter.  He no longer ran or used cross trainer exercise equipment due in part to his left ankle.  He reported that there were times that he left work early due to his conditions, including his left ankle.  This sometimes happened as much as 3 or 4 times a month, but was dependent on the weather.

An April 2010 VA examination of the left ankle noted the Veteran to report it bothered him to walk for long periods of time and stiffness when he sits for a long time.  The course since onset was progressively worse.  He treated the condition with Motrin, with good response.  Examination of the left ankle included crepitus and tenderness.  He had a range of motion from a starting point of 0 degrees, of 5 degrees dorsiflexion and 45 degrees plantar flexion.  There was objective evidence of pain on motion, including repetitive motion.  There was no additional limitation of motion after repetitive range of motion.  X-ray of the left ankle was negative, with heel spurs on the feet the only noteworthy finding.  He was diagnosed with Achilles tendonitis.  Functional effects included mild effects on chores and moderate effects on exercise and recreation.  There were severe effects on sports.  There were no effects on travel, feeding, bathing, dressing, toileting, grooming or driving.  

Based on a review of the evidence, the Board finds that a compensable rating is not warranted for the left ankle prior to the April 24, 2010 VA examination.  Prior to that examination, he is shown to have a full range of motion of the ankle, with no evidence of motion limited by pain, or by repetitive motion.  Thus a compensable rating for limited motion under Diagnostic Code 5271 is not warranted prior to April 24, 2010.  There is also no evidence of ankylosis of the ankle or substragular or tarsal joint.  Nor is there malunion of the os calcis or astragalus, nor astragalectomy shown in the evidence prior to the April 24, 2010 examination.  There is also no evidence of malunion of the tibia and fibia causing ankle disability.  Thus additional Diagnostic Codes 5262, 5270, 5272, 5273 or 5274 governing such manifestations, are not for consideration.  

As of the April 24, 2010 VA examination, the Veteran's left ankle is shown to have  a dorsiflexion that is limited to only 5 degrees, compared to a full motion of 20 degrees.  However his plantar flexion is shown to be a full 45 degrees.  The Board finds that this limited dorsiflexion resembles a moderate loss of motion, thus warranting a 10 percent rating as of that date.  However, given that he continues to have a full plantar flexion, this loss of ankle motion does not resemble the criteria for a marked loss of motion.  Thus a rating in excess of 10 percent disabling is not warranted for the left ankle loss of motion.

Again, as of April 24, 2010, there continues to be no evidence of ankylosis of the ankle or substragular or tarsal joint.  Nor is there malunion of the os calcis or astragalus, nor astragalectomy.  There is also no evidence of malunion of the tibia and fibia causing ankle disability.  Thus additional Diagnostic Codes  5262, 5270, 5272, 5273 or 5274 governing such manifestations, are not for consideration.  

In conclusion, a compensable rating for the left ankle disorder is not warranted prior to April 24, 2010.  As of that date a 10 percent rating is warranted for this disorder.  
 
Increased Rating for Left and Right hands-Factual Background and Analysis

Service connection for swan neck deformities of both the left and right hands was granted in a January 2000 rating decision that assigned initial noncompensable ratings for each hand.  He filed his claim for an increased rating in May 2006.  

The Veteran is right handed as noted in the record.  Both hands are currently rated by analogy to Diagnostic Code 5024 [tenosynovitis] (2011).  See 38 C.F.R. § 4.20  (2011) [when an unlisted condition is encountered it will be permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous]. 
The Board will address these separate hand disorders together, based on the circumstances of this case. 

Under 38 C.F.R. § 4.71a , diagnostic codes 5013 through 5024 are to be rated based on limitation of motion of affected parts, as arthritis, degenerative [Diagnostic Code 5003]. 

Under Diagnostic Code 5003, arthritis of a major joint will be rated under the criteria for limitation of motion of the affected joint.  See 38 C.F.R. § 4.71a , Diagnostic Code 5003 (2011).  When limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations. 38 C.F.R. Part 4, Diagnostic Code 5003. 

For the purpose of rating disabilities due to arthritis, multiple involvements of the interphalageal (IP), metacarpal (MCP) and carpal joints of the upper extremities are considered groups of minor joints, ratable on parity with major joints.  See 38 C.F.R. § 4.45 (2011). 

Where there is limitation of motion of either index or long finger, if there is a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible; and, extension is limited by no more than 30 degrees, a noncompensable rating is warranted.  Where there is a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible; and, extension limited by more than 30 degrees, a 10 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5229.  Any limitation of motion in the ring or little finger, is entitled to a maximum rating of 0 percent.  Diagnostic Code 5230.  This is the case for either major or minor hand. 38 C.F.R. § 4.71a , Diagnostic Codes 5229, 5230. 

Motion of the thumb and fingers should be described by appropriate reference to the joints whose movement is limited, with a statement as to how near, in centimeters, the tip of the thumb can approximate the fingers, or how near the tips of the fingers can approximate the proximal transverse crease of palm. 38 C.F.R. § 4.71 . 

There are rules that apply in evaluating the severity of limitation of motion of single or multiple digits of the hand.  For instance, for the index, long, ring, and little fingers, zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MCP) and proximal interphalangeal (PIP) joints flexed to 30 degrees, and the thumb abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered in a favorable position.  For these fingers, the MCP joint has a range of zero to 90 degrees of flexion; the PIP joint has a range of zero to 100 degrees of flexion; and the distal interphalangeal (DIP) joint has a range of zero to 70 or 80 degrees of flexion.  38 C.F.R. § 4.71a, Note (1) preceding Diagnostic Code 5216-5230 (2011).  If there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluations, Note (5) preceding Diagnostic Codes 5216-5230 (2011). 

The VA and private records from 2005 through 2010 contains no findings or complaints in regards to his service connected disabilities affecting his hands.  Rather these records are shown to address other major medical problems besides his hands.  Thus the significant medical evidence in regards to his hands consists of VA examinations conducted throughout the pendency of this appeal.  

The report of a July 2006 VA joints examination included a history regarding the hands of having developed swan neck deformities after being diagnosed with rheumatoid arthritis in 1990.  He had deformities of the second through fifth fingers of both hands.  Both hands were fairly stable now, but locked up at times.  He also had aching pain through the entire hand bilaterally.  He thought the condition was getting worse.  His treatment was with aspirin.  He reported decreased grip strength.  Examination revealed findings of swan neck deformities in the second through fifth digits bilaterally.  He had full flexion and extension of both hands in all finger joints (DIP, PIP and PIP).  He had intact sensation throughout.  There was weak grip strength bilaterally and tenderness to palpation at the PIP, DIP and MCP joints bilaterally.  Functionally, his bilateral hand deformities affected him somewhat at work, as he could not grip things as well as he previously could.  They also affected activities of daily living where he had to tightly grip an object.  He was not further limited by pain, weakness or lack of endurance by repetitive use. 

X-ray of July 2006 of both hands showed prominent arthritic changes at the left first MCP joint and to a lesser extent the right MCP joint.  He also had minimal degenerative narrowing involving the second PIP joints bilaterally.

The Veteran's July 2009 hearing testimony included complaints of having problems writing and tying shoes due to his hands.  He also reported problems using a computer keyboard due to his hand problems.  He also had problems picking up things or opening jars.  He indicated that his work environment was somewhat modified, as he had others on his staff do a lot of things for him because of upper extremity problems including his hands.  He also was not able to drive a stick shift car due to his hands.  He also had problems pulling the starter cord to power garden equipment used in maintaining his yard.  He noted that his pain was fairly constant and was at an 8-9.  He reported that his job was to be a manager at a gym, but his supervisor tried to limit him from personal training.  He could not throw a baseball or football.  He was sometimes sent home from work due to pain, which happened up to 3 or 4 times a month, depending on the weather.

The report of an April 2010 VA hands examination noted that the Veteran reported that his hands "draw up" when it gets cold, and he can't bend them.  He currently received no medical treatment for this problem.  He used Motrin with poor response.  He was noted to be right handed.  He had an overall decrease in his hand strength and dexterity bilaterally.  Other symptoms were pain and deformity of all fingers except his thumb bilaterally.  He had no flare-ups.  Again, his thumbs were not shown to be involved.  

Examination of both the left and right hand revealed identical findings for the following.  For the index finger and long finger bilaterally, his extension of his DIP, PIP, and MP joints were all normal, at 0 degrees, and the fingers aligned.  For the long finger and index fingers of each hand, there was no gap between the finger and the proximal transverse crease of the hand on maximal flexion of these fingers.  There was no objective evidence of pain or additional loss of motion on repetitive motion.  The left and right ring and middle fingers included no measurement of any range of motion, but there was no evidence of pain on active range of motion and no limited motion.  This was unchanged after repetitive motion.  There was no evidence of ankylosis, amputation or deformity shown in any finger of either hand.  He had decreased strength for pushing, pulling, twisting and decreased grip on repetitive activity.  He also had decreased dexterity for twisting, probing, writing, touching and expression.  The decreased dexterity was instability due to degenerative joint disease, making fine dexterity work difficult.  

X-rays in both hands showed no evidence of fracture or dislocations.  There were mild degenerative changes at the first carpometacarpal junction and mild degenerative changes at the second PIP joint for the right hand.  The left hand had moderate degenerative changes at the first carpometacarpal junction and mild degenerative changes at the second PIP joint.  The X-ray diagnosis was degenerative changes as noted.  The general diagnosis was multi joint osteoarthritis of bilateral hands.  The impact on occupational activities included problems lifting, carrying, decreased upper extremity strength, decreased manual dexterity.  He had moderate effects on chores and sports and mild effects on recreation and dressing.  He had no effects on feeding, bathing, dressing, toileting, grooming or shopping.  

Based on a review of the evidence, the Board finds that compensable ratings are not warranted for the swan neck deformities affecting the left hand and the right hand.  There is no evidence shown of limited motion of the fingers in either the July 2006 or April 2010 VA examinations, and the other medical evidence is silent for any noteworthy problems with either hand.  Thus a compensable rating is not shown for either hand under Diagnostic Code 5229 for loss of motion of the index or long fingers.  Because his thumbs are not involved, consideration of a compensable rating based on loss of motion for the thumb (Diagnostic Code 5228) is not warranted in this case.  There is also not shown to be any ankylosis of any finger in either hand, thus the Diagnostic Codes pertaining to ankylosis (Diagnostic Codes 5216 through 5227), are not applicable in this matter.  In sum, based on the objective medical evidence failing to show evidence of a compensable loss of motion even on repetitive use, a compensable rating is not warranted on the basis of limited motion, or ankylosis of the fingers.  

The Board does note that even without a compensable loss of motion, a compensable rating could be warranted based solely on X-ray evidence showing arthritis affecting the two or more major joints or minor joint groups.  In this instance, the X-ray evidence from the July 2006 and April 2010 VA examinations showed arthritic changes at the first MCP joint and second PIP joint in the left and right hand.  This amounts to arthritis affecting one minor joint group per hand.  See 38 C.F.R. § 4.45.  As the criteria for a compensable rating for arthritis in the absence of limited motion requires arthritis to affect two or more minor joint groups, a compensable rating is not warranted on this basis. 

His only noteworthy symptoms are shown to be complaints and findings of pain, decreased strength and problems with grip and dexterity in both hands, described above as causing some impairment on his occupation or activities of daily living.  However the objective findings on examination do not show any interference with the full ranges of motion, even with repetitive use.  The credibility of his lay contentions of problems with weakness in his hands are undermined by evidence showing that he is able to work full time in the fitness industry, albeit primarily in a managerial context, but including some personal training.  Thus consideration of a compensable rating for either hand is not warranted.

Thus the Board must conclude that the Veteran fails to meet the criteria for an compensable evaluation for swan neck deformities of the left hand and right hand as his current disability fails to warrant a compensable rating under any potentially applicable Diagnostic Code.

Extraschedular Consideration 

The RO also determined that referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for an extraschedular rating was not warranted.  Under 38 C.F.R § 3.321(b)(1) , in exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities is made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) (2011). 

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) , but finds that no evidence that the Veteran's service-connected disorders of his hands and left ankle has caused marked interference with employment beyond that contemplated by the schedule for rating disabilities, necessitated frequent periods of hospitalization, or otherwise renders impractical the application of the regular schedular standards utilized to evaluate the severity of this disability.  The regular schedular rating criteria in this case adequately compensates the Veteran's symptoms for any and all aspects of his minor bilateral hand disorder and left ankle disorder, including any social and industrial impacts from this disability. 

The record reflects that he has had no medical treatment for this condition during this appeal, much less hospitalizations, and has no significant occupational limitations from his bilateral hand and left ankle disorders.  Thus marked interference with employability due to such disorders is not shown. 

In the absence of such factors, the Board finds that the requirements for referral for an extraschedular evaluation for the Veteran's service-connected disabilities of both hands and left ankle under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met for any period.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 




ORDER

A compensable disability rating for residuals of a left ankle sprain is denied prior to April 24, 2010. 

As of April 24, 2010, a 10 percent rating for residuals of a left ankle sprain is granted subject to the laws and regulations governing the award of monetary benefits.

A compensable disability rating for swan neck deformities of the left hand is denied. 

A compensable disability rating for swan neck deformities of the right hand is denied. 


REMAND

Unfortunately the Board finds that it is necessary to again remand the right shoulder issue for additional development.  Of note, the VA records generated since the April 2010 VA examination reveal that the Veteran underwent surgery for his shoulder since this examination.  Records from August 2010 noted that the Veteran had recently undergone right shoulder arthroscopic surgery, apparently at a non VA facility.  None of these records pertaining to this surgery are associated with the claims folder.  Additionally, in light of this recent surgery, another VA examination is warranted to ascertain the current severity of the right shoulder disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and ask that he identify all sources of treatment he has had for his right shoulder disorder since April 2010, particularly to include any surgery that took place around August 2010, and that he furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records should be requested from all sources identified.  All records obtained should be added to the claims folder.  If requests for any private or non-VA government treatment records are not successful, the AOJ should inform the Veteran of the non-response so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2011).

2.  After associating all outstanding records with the claims folder, schedule the Veteran for a VA examination to determine the nature, extent, frequency and severity of his service-connected right shoulder disorder.  The claims folder should be made available to and reviewed by the examiner.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's right shoulder.  All findings and conclusions should be set forth in a legible report.

3.  Then readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case.  It must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may result in adverse consequences.  38 C.F.R. § 3.655 (2011).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


